Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that “Nordberg's member/extension 15 is located at the middle in the lengthwise direction on plate body 14. The extension 15 has two steel portions a and b. The purpose of using an extension/portion 15 is to compress the steel portions a and b so that the plate is firmly drawn into position. This is explained on page 2, lines 6 to 16. Nordberg does not disclose two separately located flanges. The document discloses one extension (on the middle of the plate) with two portions being arranged on the extension, so it's only one extension being positioned on the plate.

In response to this argument, the prior art of Nordberg disclose the element (figs.1 and 3: (15)) has two portions (a) and (b), and these two portions (figs.1 and 3: (a) and (b)) are separated and spaced apart lengthwise on the rear mount face (figs.1 and 3: (13)) (Nordberg: page 2 paragraphs 5-10 and figs.1 and 3).

Accordingly, this argument is not persuasive. 

Applicant argued that “Nordberg's insert 20 does not divide a cavity into first and second cavity. It fills any cavity formed. There are no first and second cavities with the insert in place, which is necessary for Nordberg to function. Nordberg specifically 

In response to this argument, the element (20) is divided the cavity (10) into two into two separated cavities, the first cavity above the element (20) for receiving element (a) and the second cavity below the element (20) for receiving element (b) (Nordberg: figs.1-3).
Accordingly, this argument is not persuasive and the final rejection is maintained. 



/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                              

/FAYE FRANCIS/Primary Examiner, Art Unit 3725